Citation Nr: 0638398	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-12 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 26, 2000, rating decision, in not assigning a 70 percent 
rating for service-connected major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran served on active duty from October 1995 to 
October 1999, with several years of prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appellant's brief, dated in October 2006, indicates that 
CUE is being alleged not only with the June 2000 rating 
decision, but also with all subsequent rating decisions which 
denied entitlement to a 70 percent rating for depression.  
The only issue certified for appeal is the CUE of the June 
2000 rating decision.  Each new theory of CUE, or, for that 
matter, each final decision for which CUE is being claimed, 
is a separate claim.  See, e.g., Jarrell v. Nicholson, No. 
03-0752 (U.S. Vet. App., August 24, 2006).  The claim of CUE 
with other rating decisions is REFERRED to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  A June 2000 rating decision awarded entitlement to 
service connection and a 10 percent rating for major 
depression, effective from October 1999.  

2.  The veteran appealed the 10 percent rating assigned for 
major depression, but withdrew the appeal after the RO 
increased the rating to 50 percent, effective from October 
1999.  

3.  Any error in the June 2000 rating decision in assigning a 
10 percent rating for depression, rather than a 50 percent 
rating, was corrected by subsequent rating decision which 
assigned a 50 percent rating effective from the initial date 
of the award of service connection; the June 2000 rating 
decision represented a valid exercise of rating judgment, and 
was adequately supported by the evidence then of record and 
the applicable law and regulations, and was not undebatably 
erroneous.



CONCLUSION OF LAW

The June 2000 rating decision did not contain CUE in not 
assigning a 70 percent rating for major depression.  
38 C.F.R. § 3.105 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), was enacted 
in November 2000. The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  A claimant is also to be informed to submit 
any evidence in his/her possession that is pertinent to the 
claim.  See 38 C.F.R. § 3.159 (2005).

Given the nature of this claim to revise on the basis of CUE, 
VA has no further duty to notify the appellant of the 
evidence required to substantiate the claim or assist in 
developing evidence since the evaluation of a CUE claim is 
based upon the record as it was constituted at the time of 
the decision as to which revision is sought.  See Cook v. 
Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (holding, in 
order to constitute CUE, the alleged error must have been 
outcome determinative and the error must have been based upon 
the evidence of record at the time of the original decision.)  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).

The record indicates that by a June 2000 rating decision, the 
appellant was awarded service connection and a 10 percent 
rating for major depression, effective from October 1999.  
She timely appealed the rating assigned for depression.  
During the pendency of the appeal, the RO, by an August 2001 
rating decision, increased the disability rating to 50 
percent, effective from the initial award of service 
connection in October 1999.  Subsequently, in June 2002, the 
appellant withdrew her appeal.  Thus, the June 2000 rating 
decision became final.  38 C.F.R. §§ 3.104, 20.200, 20.204 
(2005).  Subsequently, in May 2003, the appellant, through 
her representative, filed a claim requesting corrective 
action based on CUE with respect to the June 2000 rating 
decision.  

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2005), taken 
together, rating actions are final and binding in the absence 
of CUE. A decision, which constitutes a reversal of a prior 
decision on the grounds of CUE, has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a).

The specific elements of a CUE claim are set forth in Damrel 
v. Brown, 6 Vet. App. 242, 245 (1994) as a three-pronged test 
for purposes of determining whether such error is present in 
a prior determination.  For purposes of determining whether 
CUE is present in a prior determination: (1) "[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  See also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992).

However, a claim that the evidence was not properly weighed 
or evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  For example, changed 
diagnosis, failure to fulfill the duty to assist and a 
disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  Nor does CUE include the otherwise 
correct application of a statute or regulation where, 
subsequent to the RO decision, there has been a change in the 
interpretation of the statute or regulation. "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error." Eddy v. Brown, 9 Vet. App. 
52, 57 (1996), Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993).  
See, also, Luallen v. Brown, 8 Vet. App. 92 (1995); see also 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The appellant has submitted various arguments as the basis of 
her CUE claim.  It is noted that various medical records 
dated subsequent to the June 2000 rating decision have been 
referenced as the basis for CUE.  And, as mentioned in the 
Introduction section, it has been asserted that all rating 
decisions subsequent to the June 2000 decision contained CUE 
in failing to assign a 70 percent rating.  However, the only 
issue currently on appeal pertains to CUE in the June 2000 
decision.  As a CUE determination must be based on the record 
that existed at the time of the adjudication in question, the 
Board will only address arguments pertaining to evidence of 
record (or deemed to have been of record) at the time of the 
June 2000 rating decisions.  

The veteran has not alleged that the facts contained in the 
record at the time of the 2000 decision were incorrect in any 
manner.  She has also not alleged that the statutory and 
regulatory provisions in effect at the time of the 2000 
rating decision were incorrectly applied.  Rather, the 
appellant contends that the June 2000 rating decision was 
erroneous in not assigning a 70 percent rating for her 
depression.  In a May 2003 memorandum, it was argued that it 
was error to not assign a 70 percent rating for severe 
depression, which was noted on the February 2000 VA 
examination.  It was further argued that the appellant's 
Global Assessment of Functioning (GAF) score at that time 
(48) denoted serious symptoms, and that the decision to 
assign a 10 percent rating did not conform to the provisions 
of 38 C.F.R. §§ 4.1, 4.6, and 4.7. 

As to the allegation that the rating did not conform to the 
cited provisions of the regulation by assigning a 10 percent 
rating, the Board finds that any such error was not 
prejudicial in that the 10 percent rating was changed to a 50 
percent rating effective from the date of initial claim in 
1999.  As to the failure to assign a 70 percent rating for 
what an examiner considered to be "severe depression," the 
regulation and the diagnostic code do not require that 
depression that is described as severe must be assigned a 70 
percent rating.  

Under the regulation and rating code in effect at the time of 
the June 2000 rating decision, the criteria for a 70 percent 
rating for major depression are as follows: 
 
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately, 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9434 (1999).


The Board acknowledges that the GAF score of 48, which was 
assigned at the time of the February 2000 VA examination is 
indicative of serious symptoms.  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  However, as the 
representative also  acknowledges in its later submissions 
(e.g., the April 2004 substantive appeal and May 2004 
statement in lieu of VA Form 646), a GAF score alone is not 
necessarily supportive of a specific disability rating.  In 
this case, the symptoms and mental status findings on the 
February 2000 VA examination simply did not support a 70 
percent rating. 

The examination report noted that the appellant had been 
tearful and sometimes drank alcohol for sleep problems.  She 
had not yet started working since her discharge, but had been 
interviewing for positions.  Mental status examination noted 
that she was dressed appropriately and was cooperative with 
the interview.  She answered questions appropriately.  Her 
voice was normal in volume and tone.  There was no evidence 
of abnormal thought disorder, looseness of association or 
flight of ideas, paranoia, delusions, or hallucinations.  She 
denied suicidal or homicidal ideation, impulses, or 
tendencies.  Her speech was focused and logical.  She was 
alert and oriented and aware of current events.  Her memory 
was intact to recent and remote events, however, she had some 
difficulty in concentration and immediate attention.  Affect 
was depressed and her mood was dysphoric.  She had 
appropriate judgment and her insight was average into her 
psychological and psychiatric difficulties.  With these 
findings, despite the low GAF score, the RO certainly had a 
reasonable basis for concluding that the criteria for a 70 
percent rating were not met.  It was not error to not assign 
a 70 percent rating on the sole basis of a GAF score or 
description of the depression as severe, especially in light 
of the fact that the mental status findings did not show that 
any of the criteria for a 70 percent rating were present.  

Additional argument as to the basis for a CUE was presented 
in the notice of disagreement, dated in June 2003.  The 
appellant argued that in Richard v. Brown, 9 Vet. App. 266, 
267 (1996), the psychiatric disorder with a GAF score of 50 
was rated 70 percent, and that the current clinical findings 
were similar to that in the  Richard case.  On this basis, a 
70 percent rating should have been assigned.  

The Board agrees that in the Richard case, it was reported 
that the veteran had been assigned a GAF score of 50 and was 
also assigned a 70 percent rating; however, that has no 
bearing on whether the veteran in this case should be 
assigned a 70 percent rating.  First, different rating 
criteria were applicable in the Richard case than in the 
present case.  (The rating criteria for psychiatric disorders 
were changed in 1996.)  Further, the court in Richard in no 
way found that a GAF score of 50 warrants a 70 percent 
rating.  It was simply a factual finding that the veteran was 
assigned that GAF score and a 70 percent disability rating.  
The Board thus finds that the Richard case does not in any 
way support a finding that there was CUE in the present case.

It is further argued that in Johnston v. Brown, 7 Vet. App. 
95, 96 (1994), the court stated that in order to establish a 
100 percent rating under Diagnostic Codes 9400-9411, it was 
sufficient that only one of the criteria be met.  It was 
argued that in accordance with the Johnston case, the same 
should hold true for a 70 percent rating. 
 
In Johnston v. Brown, 7 Vet. App. 95, 96 (1994), the U.S. 
Court of Appeals for Veterans Claims deferred to the 
Secretary's findings that under 38 C.F.R. § 4.132, Diagnostic 
Code 9411, the criteria listed for a 100 percent rating are 
each an independent basis for granting a 100 percent rating.  
Johnston v. Brown, 7 Vet. App. 95, 97 (1994).  Johnston, 
however, dealt with different regulation and diagnostic codes 
which are not applicable to the case at hand as those 
regulations changed in 1996.  Thus, the Johnston case does 
not support a finding of CUE in the case at hand.   

It has also been argued that the criteria for a 70 percent 
rating were met because the appellant's judgment, thinking, 
and mood were significantly depressed with documented 
suicidal ideation.  The appellant argued that the treatment 
records reported hospitalization for drug overdose, which she 
attempted to disguise as not being a suicidal attempt.  
However, "her behavior was interfering with routine 
activities, employment and illogical.  [sic.]  The evidence 
supported near-continuous depression affecting the ability to 
function appropriately and effectively in her trained 
occupation as a registered nurse.  There was evidence of 
impaired impulse control with the necessitation of 
participation in a drug treatment program."

With regard to the assertion that the above mentioned 
symptoms warranted a 70 percent rating, this appears to be a 
disagreement with the way the facts were weighed or 
evaluated, which cannot constitute CUE.  Still, the Board 
must point out that the argument that a 70 percent rating was 
warranted because of the presence of certain symptoms fails 
to take into account the basis for many of the symptoms.  For 
example, any impaired impulse control was indicated to be 
related to addiction to drugs or alcohol, which is not a 
service-connected disorder.  With regard to the suicidal 
attempt and drug overdose, for which she was hospitalized in 
February and March 2000, the discharge diagnoses did not 
include her service-connected psychiatric disorder of 
depression.  Rather, the discharge summary noted that the 
diagnoses were probable post-traumatic stress disorder, not 
service related; alcohol abuse; and probable borderline 
personality disorder, primary diagnosis.  Any interference 
with employment appeared to be related to a rather serious 
addiction to alcohol.  Regardless, these assertions are 
rooted in the evidence not being properly weighed or 
evaluated by the agency of original jurisdiction, and cannot 
constitute CUE.  

The Board concludes that the June 2000 rating decision was 
not clearly and unmistakably erroneous in not assigning a 70 
percent rating.  Therefore, the claim must be denied.


ORDER

As the June 26, 2000, rating decision does not contain CUE, 
the appeal is denied.  



____________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


